Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10, 13-18, 22-25 have been examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 13-18, 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sheppard et al. (20190147461) hereinafter ‘377 in view of Sheppard et al. (20120158377) hereinafter ‘461. 
As per claim 1, 10,18,
‘377 discloses an apparatus comprising:


census union calculator circuitry to calculate a deduplicated audience value corresponding to the intermediate union of a census hierarchy based on the threshold statistic, the deduplicated audience value representative of accesses to media by audience members via network-connected devices (par 38, 102). 
	‘377 does not explicitly disclose:
panel union calculator circuitry to calculate a threshold statistic corresponding to an intermediate union of a panel hierarchy.
However, ‘461 discloses:
panel union calculator circuitry to calculate a threshold statistic corresponding to an intermediate union of a panel hierarchy (par 112).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add ‘461’s panel union calculator circuitry to calculate a threshold statistic corresponding to an intermediate union of a panel hierarchy to ‘377’s methods that perform computer-based monitoring of audiences of network-based media using information theory to estimate intermediate level unions are disclosed. One would be motivated to do this in order to adapt processor system operations to estimate total audience population distributions (‘461 par 01).
As per claim 2,
‘377 discloses the media is at least one of a webpage, an advertisement, or video (par 39).
	

As per claim 3,
	‘461 discloses the panel union calculator circuitry is to calculate the threshold statistic based on a plurality of audience metrics corresponding to bottom unions of the panel hierarchy (par 112).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add ‘461’s the panel union calculator circuitry is to calculate the threshold statistic based on a plurality of audience metrics corresponding to bottom unions of the panel hierarchy to ‘377’s methods that perform computer-based monitoring of audiences of network-based media using information theory to estimate intermediate level unions are disclosed. One would be motivated to do this in order to adapt processor system operations to estimate total audience population distributions (‘461 par 01).
	As per claim 4,
	‘461 discloses the threshold statistic is an invariant quantity between the panel hierarchy and the census hierarchy (par 112).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add ‘461’s the threshold statistic is an invariant quantity between the panel hierarchy and the census hierarchy to ‘377’s methods that perform computer-based monitoring of audiences of network-based media using information theory to estimate intermediate level unions are disclosed. One would be motivated to do this in order to adapt processor system operations to estimate total audience population distributions (‘461 par 01).

	As per claims 5,13, 22,
	‘377 discloses the census union calculator circuitry is to calculate a test value for a universe audience value corresponding to the intermediate union of the census hierarchy based on the threshold statistic (par 38, 102).
	As per claims 6, 14, 23,
	‘377 discloses the census union calculator circuitry is to calculate the deduplicated audience value corresponding to the intermediate union of the census hierarchy based on the threshold statistic and the test value (par 38, 102).
As per claims 7, 15, 24,
	‘377 discloses the census union calculator circuitry is to determine whether the deduplicated audience value satisfies a known census audience size from the census hierarchy (par 38, 102).
As per claims 8, 16, 25,
	‘377 discloses in response to the census union calculator circuitry determining the deduplicated audience value does not satisfy the known census audience size, the census union calculator circuitry is to calculate a new test value for the universe audience value corresponding to the intermediate union of the census hierarchy based on the threshold statistic (par 38, 102).
As per claims 9, 17,
	‘377 discloses the deduplicated audience value is a first deduplicated audience value, and further including partial union calculator circuitry to calculate a second deduplicated audience value corresponding to a partial union of the census hierarchy when a structure of the census hierarchy is different than a structure of the panel hierarchy, the partial union not included in the panel hierarchy (par 83, 102).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109. The examiner can normally be reached Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN L BROWN/Primary Examiner, Art Unit 3621